[lo reo Scere oF Aneaee

Case 1:18-cr-O0090-DLH Document 142 ‘Filed 06/01/20 Page 1 of 9

de He, |houeo dmres Domeer Catar-
jor We Diruer or hun LuOre

(Wames , Beaaaend , \ P LTLTION lay Keates OF |
N / TOR | ) Compa SSUMATE [LENE Hels Lae.
oe Keuer

v,
—) Case hb ' 1' 16 -Ch- 080-02.

. Resipw NENT, ) bbw. LOGE. Howasd

 

 

Fenner ho. Leouesr OF Comnmsioare Beebe. |

 

 

/ Alor ue basa. lo UL Sasedaly Je) i

 

 

wee ee ee ec ie tate

 

_Subaerey Bi

 

 

Jaw eI. Ream

 

Keo, *! eRe -039

 

Fx Exicron

 

£0. Box 0

 

LisBoss, OK WEA

 

 

 

 

 

 
Case 1:18-cr-00090-DLH Document 142 Filed 06/01/20 Page 2 of 9

 

 

No CO MES Janes Decne, len Erinonee, Yea SE E OW lis
20." Day oF Mat AbD By Aun Teo Teas feratios_t tas

 

 

 

 

be bues 06 Lomenssiouare Macase Lyf a Neuer (ie eur
Jo _& USL. e 3562 NaMo NO ’ fp Té_ Fase Sren POOF.

 

 

Aoie, [\ ete ms “FA.) Neccou Tespecre vreau Retwesrinse Center).

 

keuer From Tes llovonnexe. (ourr i, (LUMA. ho Canoe

 

          

“I Lovnrecetat.” eeountradltes Lond Diz

 

 

0 Huson wou COUD- 19. fir _17'3. EAE 00

 

enrionn—_As PESOLBED Heres!

 

 

Wii DOT...

 

 

As fe. Tie FA Awy if I$ ase2 (NG Male ) Tis (ouecbes

 

 

l hee Muy Tas _Jutusuerions_ONGA_fpbd_13_felo dere Mure

 

Kedtesc. fo ome To _Commeue..Tae_Featess, oF (atte...

 

levemse A _Jecesnae Mast fiasce [ouer We. Wawes Of Hix.

 

RULTY Nozos n._lezittons_u. e_Couor Fon. beeen

 

(moesSionsare Kecease_ ba) Twi bEHALE: Ls _]de. Luewt OF A bbs

 

 

 

By Saw Waren, Ops hye Lips br 4 lus fon We. LEQUEL,.
SuGreer Marca Jueesduetions__ (eucan_D Tae 2 EATEN WS Comer-

 

fn._fenron_ca Monod _k, oven Jecenctu Laur

 

 

Leagues S TIED _IN le. Sciex. Of2 Ext hilbisilet Ay Combectwuc

 

 

Crerumsrinsces (La wl Ul. fu fue Wot Tis Srerurrone Me octtentur,

1 Ken TITLON ER. Berninen Auées. Mar Ae. Kecussren Tous Compassiontire

 

 

 

 

Kcence_from FUl-fucon's_Waered ON ____, 200 Aup
Was Suésequem Dewes cv Aono.

 

coe cee ee ee ee oe ae Re ee we ee ee ee ee ete ne ee Creme cee me te ep

 

 

 
Case 1:18-cr-O0090-DLH Document 142 Filed 06/01/20 Page 3 of 9

STATEMENT OF és oe

I) Peanonsce Dees Lv Cuncesns MCLE ATED 1W, ft/-Euerod-
IW Liseon, bjo , A BOP “Upr Sor" fon (QuiD- nn Ms OF.
Tue Dare be Futs Free, thw A Seareor Ptsire
WyoLwinb Nerasee Menh Mrevdros Ao CMS fer.

| iribAnios (54 Ma AC Ayso Of Ey2_- wu Cours
CuoAnitariods fhesuasr To “Comer Fay Usui.
LiSmeir Cavers Deemen ea Saet Cebit (zs;

2) Mermwec. wes Sewnevtco Be Tin Cuero Decenpen. 1 he

 

 

— 20% To A Teem te _imeesonmedr. of 4b. MoS, flap.

 

Has ft lumar Clr Tlecease. Dee Of i

 

 

 

8) Fen: ETI TY pale Has. Moxa maar. lean. lonipelor 7. fuze OF

 

—MWWLIDET VEPONTS - on Ds CLPULILILY | MCT,

 

 

4) Perens casement Prerierpenele ta Tae é. RP Pu, Pecbate (Obie

 

Ofte LS Mow — ude MaauPred SunPenoe) Due.’

 

To_ Tue. Lexetr._Oe (OUID- 19 oor _-¢ Cl Eucos’s Asa

 

 

- ep
—

S) Jue ( Powe Lb. roche LS Pailin Me. Betsann

 

“scsi Deve. Fuerten — JEbeab On AL Dace &o55_ $5

 

Tié..Susreasiond Looms - Vrerup.0c_Reros ee Tos eur

 

 

_OF. Hes Oa ) a | __

 

 

 

 
Case 1:18-cr-O0090-DLH Document 142 Filed 06/01/20 Page 4 of 9

 

6) Zz Timon S Yep. Oo Cyto -OAmate, _b + pas Lespensre

 

Ween. OF A femen's Fretsv0a., Excorconse. Aa Lu MRSC LAC

 

Syuecaer Duewe Tease Usracreresre- Asin Fepeete Tas.

 

Wi iene. Tee _ Fame Ui 15 lat esec¢ _|aeezpate Mone

 

 

Ltt ELL

 

 

Z) Per, Tone. 5 Motwén 1s DE Apurpstéd He. Ayo is USteprabie.
by » (COUID-/9. Auo_Seyene Computréross Due ta foe LY

 

eater Lapsrirtoals, —Houme Me Berasen'e Love Sucpoer,

 

Asp Assi STAN CE w3_lais_ La a 7 ae

 

 

 

Mirioare.. Her. bceosuec Fun! Jue. Pentces._0e Ths
Novee Caravaur exes

 

 

B) lermmoner Peasren vou (Unewesravecer Bef Mise Nbce.

 

“Uptuteue ser Et Bes, Chto Keer foe Voit Hs

 

Part Tus Time ce Neen for Boon Hs famax por ths

 

Conmusirg  ESPeoaeed ‘My Jeet. Enpowerr Ar US

 

As_As_Fiseasrac. be LiWELL yy tuvE. OC. Whredlast WOKE

 

INSTEAD OE Bemdt__ Lec WALEMOuUS ES puitebout—_ fis

 

few LB thoes [pn Bema. HMansece ;

 

 

ai) errowen- Has Mo Hueue opert facrens, Viorenir Hesront

 

bt Eng tisracy wat Wom erence Pewe. Sycerdé.

 

 

- 01. kote. Reur SAFE Ty SHAE Tas Count Cap

 

 

 

 

 

 
 

 

 

 

 

Case 1:18-cr-O0090-DLH Document 142 Filed 06/01/20 Page 5 of 9

| /0) Herroner- Beewarn 1S A Coton. Cae vimpre be Y-
2 Evicrow By BoP Men lhc STARS Ase FE QKMeES A.
H. (CHE LEVEL LF Arreviias Abs» lee. Lite Nee
OpeaTions Fro Times, Ler fmle th Nese. Uddeetenan
2 ) /
(ME WHEE JHE Euctop lomPawbd 1S JLEAO*t A).
Dspace Lue To CoywW-iy Ay ITS Lees On Fee
Hic -Deasry Ad lasnEdsép Lwyest Vr J

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cr-O0090-DLH Document 142 Filed 06/01/20 Page 6 of 9

/ Atcamedl

WD Kenner Bensnen Fesowreer Sessesses “Ecpepozdisies Fao
Whbpral WPS oitiE. JERE.
Tiss bsupz -

 
      

Ayo. fp Reuse L100
| As tes Ere Has. Aecve Sueeiésret Curie Ais Deseeiter,

I Ar ont, wire THe IMPACT Aun UNECEDENTED Puends ae”

COUID D-14 bon IMS LOE. Add. OLTSIDE © J hison ON, TdiS Pruvewe...
rip [7 Ig uAGi EFFECTS. Cou ClusreLreLbe Tesenipe
. Pxgerey WHAT “Cert holed let Hilo lothpétin * Clk ara“.
Whee w MC Ssse2hVa Wl), Tis ous es teeoven -
Imdat We — Kood As. hire As Woamac Aor. Mas _wipperen Twe...
NPanee. _Porwan on) OF THe. WORE fp) some Cnraeary + CLOG,

 

 

 

E. COWOMIES ._ Kavacre. Comme, més... ASD__(ADWDUAS Ay

 

Cnernst.Havoe_Ave Dice. Conners 1A Peace Lattes...

 

—— I «e_FCL- Euxtos_— [AL SiS (oxen Io Become. MO OWE) | fp.

Veemue, Cowriions So HAPaacma Ano Dawbenous Tar tue Ate.

 

Cossienen Caner Ban Haisune. Taercb« Untorssrimureate, Tés

 

Tize._06_Rastmese fs Mor Ani Wh) Mor Wrénnen To FE,

 

As Evemenc_te Me. Beewaen's Jearence._/in Hess Mod

 

 

Gesuse Ons Tet » Counc To Le 1h zis St UD CAC MAUL.
Io INFELUENE Asp Assist Hutt op) Hes poner ONEL pl LEE,

 

 

le TEL.
Saee Mle. Beewao' (tacenarid, He! Has. Heal’ Meee

 

 

 

Hinsece ws pis ProceArmuae— Ay Keadbiecrarzon, As STATED,

 

 
Case 1:18-cr-00090-DLH Document 142 Filed 06/01/20 Page 7 of 9

 

 

 

Hews Cnceane [benearercde Ins Tae VDA? Lilotte, OE WU
[5 (untedae hus He Hen ThKEN_PRUBATACE OF DHE.

 

ruc. EputArion Cuasses fsx Mons Kenpenrin. Dtetc

 

heames /pocwgns_boee¢nen_ be Te IP, hen crontect.—

 

He Hes fruameceon Hs Bpulhtos_ p> four loirmyort

 

 

Enubarans (Ate) basses Meir Has fobusei2 0ns The_1Mpalrli
OF Bewo _f [he seatr Lowe. oo eee lorie. FAIL!

 

 

bruce Tus. Time. Semen Hnsece, Hower, Due!To

 

Oy D=t Altre _tanpate~ 0) LL/- Leeroy ITs WE
MAPOSSL ELE b_ stare. Tre. Donten_0F Cnastmaczist, Tae.

 

 

 

Dpus wir Up Aerie Ip Sotsece Disrpnitee_, FUPLO

 

hootcetn veé_beAcri ees Ou Abenunel Pusestase Ouvacoce PE

 

= } ‘ ' o
(: 2¢hh., bY Tis ben, HETITIONEA. Eenwpan's Fotas Gd _

 

Renenia Hanser lato. Be Iisrenndt bbjpeo_oluc Be

 

 

A vuus TAL Mes Lausep byes. + _panere_ fa Sr

 

 

 

peter ff cere

weelnals hr Lire lA Unnitude tht Liters Jesu)
Avy Janet 9 DeArts — The Hewes OF bose POP fpematt,

 

a

i
Teele ferroser_ 0 Caneeenedswece Menentede. fe.

 

Beeamen's Keouesr wie Demonte Ter He. Moc hasedbewley

 

esc _han Comer Teadcoe leer Lent TC lt vertey,

 

bun Tear He 1 Aesouuerr_Contmee fon fee oe Tie. koe

 

 

FA"

Fetamoes [eer Maticested Tae Colour OF Tle Oveeses,

 

‘Dommionséced Mo. Fenaeee AS bor by Mee Destoonrhrnde Ot Muse

 

 

Te Jetsouness OEMs Offedies) Mon Desk é PHL le (HE
loetalses, Howesea,He- wists, To Casued fers fo_ié Cour

 

Mit Dawe. Tis lIimerercere Tene He woud Be Mded —

 

fee tere ec eo te et eae ee gene ennee

 

 

 
Case 1:18-cr-O0090-DLH Document 142 Filed 06/01/20 Page 8 of 9

Nec VACKACLE Mp fhowerve ie Ms Fi AM t li ) Ms life,
WAto fis Commun 00 Tre Ouniwe Tas Veroeous hu
Vice Ewu mower OF fC[- Leura Taf He /§ Cathey —
[br Bes NO wlpnedouliea wiz bo Aeirt Io Le Arsiacs6 lo
Vue His Neh AbLiTpT Tad , Wire Mais, Fenn ONE, Becuaen, -
— WResteezaucr fw Hanser Koxrests Tous Hosoaneve Caner .
{ ComPrerecs fas ComenéMed SUE Menges Tis Meme Poin —

Mewes foo Chuce Tar Me. Beauray bas Lene.

Whom Tue TAIT Canoe Hes Cele Vediblttiale,, se LITe.
4 To No TWesy To Sobiery on fon Meorrenioue, Hay
Weémespaas Serer ANO. i pasoumenn Deusen. 7 Me

 

 

WFuruee.. Aso Cones» Bar Mos imPoemrcy. Bente fe Lyin
| Ae: DAC. Propulme Nove. More. Fore. Hs. Yab,

 

 

 

 

HELEFOLE. Perrone Bewsw Heacex. Eeseamuy boc

 

tS Hesoonad. Coyee Conerecoe us ei fet (VATEMEMTE fyi

 

\ fees. Mehéiwd. Asin Cagair lennon Te. Polos

 

 

\
leue zs) Ind Par O)__/a Wee. ERTMEEY [.

 

) Gen Me. Beco Comasvdere Keene. Mioln. Reuee.

 

 

 

 

Presume owe EA Avo /9 (Bt Sasbel\la\p wy ds t _
Peasants 2 Bennann. ‘S Seniredoe mbosth._ By Ta

 

me SERUED ee

        

 

 

 

/

 

 

 

 
Case 1:18-cr-O0090-DLH Document 142 Filed 06/01/20 Page 9 of 9

TATOME Ae ed's Seurenté. To. f Jeten
hit Bevo for at t

”
-~

 

 

 

 

 

 
